- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofJune 2010 Commission File Number 000-5149 CONTAX PARTICIPAÇÕES S.A. (Exact name of Registrant as specified in its Charter) Contax Holding Company (Translation of Registrant's name in English) Rua do Passeio, 56  16th floor Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ CONTAX PARTICIPAÇÕES S.A. Corporate Taxpayers ID (CNPJ/MF) 04.032.433/0001-80 Corporate Registry ID (NIRE) 33300275410 Publicly-held Company NOTICE TO THE SHAREHOLDERS CONTAX ANNOUNCES THE DATE OF THE PAYMENT OF DIVIDENDS AND THE DATE THE SHARES START TO TRADE AS EX-DIVIDENDS Rio de Janeiro, June 07, 2010  Contax Participações S.A. (Bovespa: CTAX3, CTAX4 and OTC: CTXNY) announces to the market that the payment of dividends to the shareholders of the Company, in the total gross value of R$ 90,000,000.00, as approved on the General Shareholders Meeting held on April 28, 2010, will commence on June 28, 2010. The holders of shares on June 17, 2010, will be entitled to the dividends disbursement. Therefore, the Companys shares will be traded as ex-dividends starting on June 18, 2010 (including). The dividend value paid per share will be updated by the TR (Reference Rate), starting from January 1, 2010, until the date of the payment, as detailed below: Dividend value  base December 31, 2009: Share Gross Value per Share ON (common)R$ 1.5057570110 PN (preferred) R$ 1.5057570110 Restatement as per the TR until June 17 , 2010: Share Gross Value per Share ON (common) R$ 1.5082255056 PN (preferred) R$ 1.5082255056 Dividend value  June 28, 2010: Share Gross Value per Share ON (common) R$ 1.5084792650 PN (preferred) R$ 1.5084792650 Michel Neves Sarkis Chief Financial and Investor Relations Officer Contax Participações S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: June 08, 2010 CONTAX PARTICIPAÇÕES S.A. By: /
